

116 HR 4565 IH: Responsible Accounting Standards Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4565IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Act of 1933 to require the Securities and Exchange Commission to issue a
			 rule to apply the Administrative Procedure Act to the adoption of
			 accounting principles by the standard setting body, and to require the
			 standard setting body to consider, in adopting accounting principles, the
			 impact such principles will have on the broader U.S. economy, market
			 stability, and availability of credit.
	
 1.Short titleThis Act may be cited as the Responsible Accounting Standards Act of 2019. 2.Administrative procedures for adoption of accounting principlesSection 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b)) is amended by adding at the end the following:
			
 (3)Administrative procedures for adoption of accounting principlesThe Commission shall issue a rule requiring a standard setting body described in paragraph (1) to follow procedures when adopting an accounting principle that are as close as practicable to those requirements for a Federal agency issuing a rule under chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act)..
		3.Consideration of the impact of accounting principles on the broader U.S. economy, market stability,
			 and availability of credit
 (a)In generalSection 19(b)(1)(A)(v) of the Securities Act of 1933 (15 U.S.C. 77s(b)) is amended by inserting after investors the following: , and the impact such accounting principles will have on the broader U.S. economy, market stability, and availability of credit (particularly for low- and moderate-income borrowers).
 (b)ReportNot later than the end of the 6-month period beginning on the date of enactment of this Act, any standard setting body described in section 19(b)(1) of the Securities Act of 1933 shall issue a report to the Securities and Exchange Commission and the Congress containing a list of changes the standard setting body has made or will make in order to ensure that the standard setting body takes into consideration the impact of accounting principles on the broader U.S. economy, market stability, and availability of credit, as required by the amendment made under subsection (a).
			